WELLS, J.,
concurring.
I concur with the majority in the need for this to be an actively deliberative process.
I write to state my view that an additional part of the necessary procedure in these cases is effective management. We have a rule of judicial administration requiring the chief judges to report to this Court each quarter concerning each case which is pending in their circuits in post-conviction. The intent of this rule is that these cases are to be a focus on the trial court dockets and progressed each quarter. To be certain that this occurs, we expect the reports to be filed with this Court timely and to be complete. However, progressing the case requires that the state attorneys and Attorney General do all that can be reasonably done to have public records produced by various agencies that possess relevant documents and to bring matters which need to be heard to the attention of the trial judges.
We are likewise taking active steps in this Court to have records timely perfect*536ed so that these cases are appropriately progressed while in this Court.
HARDING and PARIENTE, JJ„ concur.